Citation Nr: 1223340	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-31 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 20 percent, prior to September 13, 2004, for service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to August 1973, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2002 and January 2009 rating actions of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  

Regarding the May 2002 rating decision on appeal, the record reflects that the RO granted service connection for diabetes mellitus and assigned a 20 percent rating, effective May 2001.  In an April 2003 statement, the Veteran expressed disagreement with the 20 percent rating, and the RO issued a statement of the case with respect to this matter in August 2004.  In September 2004, the Veteran filed a substantive appeal, indicating his desire for a 40 percent rating of his diabetes.  In a January 2005 rating decision, the RO granted an increased rating of 40 percent, effective from September 2004.  To the extent that the requested 40 percent rating was not granted for the entire appeal period, the Board finds that the May 2002 rating decision does not represent a complete grant of the benefit sought by the Veteran.  As such, the issue before the Board is as set forth above.  

In February 2011, the Board remanded the issue of entitlement to an initial rating in excess of 20 percent, prior to September 13, 2004, for service-connected diabetes mellitus for additional development.  The case has been returned to the Board for further appellate review.  

In statements received by the RO in August and September 2009, the Veteran withdrew his previous requests for Travel Board and RO hearings.  






FINDING OF FACT

Prior to September 13, 2004, the Veteran's diabetes mellitus type II was manifested by the need for a restricted diet, insulin and oral hypoglycemic agents, but without the need to avoid strenuous occupational and recreational activities.  


CONCLUSION OF LAW

Prior to September 13, 2004, the criteria for an evaluation in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.119, Diagnostic Code 7913 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The claim for an increased rating for diabetes mellitus arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and VA treatment records have been obtained and he has been provided with a VA examination in December 2004 in connection with his present claim.  

As noted in the Board's February 2011 remand, the RO has made multiple attempts to obtain private records from Dr. Gekas, with no response; the only reports of record from this physician are those that have been submitted by the Veteran.  In addition, the case was remanded to obtain Social Security Administration (SSA) records.  As reflected in a March 2012 Memorandum, all efforts to obtain the SSA records were exhausted and the records are unavailable.  Thus, the Board finds there has been compliance with the remand directives.  

The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  

II.  Evaluation 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The  percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations. 38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran asserts entitlement to a 40 percent disability rating, prior to September 13, 2004.  Having considered the evidence, the Board finds that a rating in excess of the currently assigned 20 percent evaluation is not warranted at any time prior to September 13, 2004.  

Service connection for diabetes mellitus was granted in a May 2002 rating decision, effective July 2001, and an initial 20 percent disability evaluation was assigned under Diagnostic Code 7913.  Under this diagnostic code, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A higher 40 percent rating requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is for assignment if there is a requirement of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  The highest possible rating of 100 percent is assigned when there is the requirement of more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.  

A November 2000 private hospital record reflecting an admission for severe emphysema exacerbation notes that the Veteran had been diagnosed with diabetes mellitus six months earlier and for which he was non-insulin dependent.  The Board notes that while the assessments included poorly controlled diabetes such does not establish a requirement for regulation of activities.  The Board notes that while the records reflect that the Veteran would require insulin, the need for the insulin was attributed to steroids to be administered for emphysema, which was noted to undoubtedly raise his blood sugar.  Likewise, a March 2003 private record reflects that his diabetes mellitus was non-insulin dependent and while laboratory test results showed his glucose was high, and the June 2003 VA examination report notes that he had recently been started on insulin and saw his diabetic care provider once per month, there is no reference to a requirement of regulation of activities due to diabetes mellitus.  The Board notes that a June 2003 VA eye examination report reflects the Veteran's blood sugars had recently been controlled with insulin, but it does not establish regulation of activities was required for diabetes mellitus.  

The Board notes that while a November 2003 private record reflects a doctor's statement to the effect that the Veteran was restricted from work secondary to diabetic neuropathy causing foot drop of the left foot, such does not suggest the regulation of activities as contemplated by the regulation, but the limitation imposed by the physical problem.  Indeed, a November 2003 hospital discharge record reflecting diagnoses of heart disease and diabetes instructs the Veteran to walk 15 to 30 minutes per day and the instruction of no strenuous exercise was given only until he followed up with his treating physician.  [The Board notes that an October 2011 rating decision reflects that service-connection is in effect for coronary artery disease, and therefore, any avoidance of strenuous of activity in association with that disability is not for consideration in regard to the evaluation of the issue currently before the Board.]  

Additionally, while the June 2003 VA examination report notes that that the Veteran was functionally restricted in that he could not walk for long distances, the examiner did not specifically indicate that there was regulation of activities at that time.  

In this case, the initial evidence of regulation of activities for diabetes mellitus is a September 13, 2004 record from the Veteran's private doctor noting the use of insulin, a restricted diet and restricted activities.  The medical evidence does not establish that the Veteran's diabetes required regulation of activities, that is, avoidance of strenuous occupational and recreational activities, at any time prior to September 13, 2004.  

The Board notes that the criteria for a higher rating under Diagnostic Code 7913 are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  In addition, while the Veteran is competent to report his symptoms, medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The medical evidence of record demonstrates that the Veteran's diabetes mellitus was treated by diet, and/or insulin and oral hypoglycemic agents, prior to September 13, 2004.  These manifestations meet the criteria for a 20 percent rating.  The competent medical evidence does not establish a requirement for regulation of activities due to diabetes mellitus, prior to September 13, 2004.  Rather, the records reflect that his diabetic regimen included not only controlling his diet and using insulin but also walking for exercise.  In light of the foregoing, the evidence is against the assignment of an evaluation higher than 20 percent for diabetes mellitus, prior to September 13, 2004.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied. 

Lastly, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's diabetes mellitus for the relevant period on appeal.  Therefore, referral for consideration of an extraschedular rating is not warranted.  





ORDER

A disability rating in excess of 20 percent for diabetes mellitus, prior to September 13, 2004, is denied. 



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


